IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                        KELLY V. KELLY


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                 KELLY M. KELLY, APPELLANT,
                                               V.

                                   SEAN M. KELLY, APPELLEE.


                            Filed February 9, 2021.   No. A-20-364.


       Appeal from the District Court for Douglas County: KIMBERLY MILLER PANKONIN, Judge.
Affirmed in part, and in part reversed and remanded with directions.
       Lindsay Belmont and Katherine Vogel, of Koenig Dunne, P.C., L.L.O., for appellant.
       Edith T. Peebles, of Brodkey, Cuddigan, Peebles, Belmont & Line, L.L.P., for appellee.


       PIRTLE, Chief Judge, and MOORE and ARTERBURN, Judges.
       MOORE, Judge.
                                      I. INTRODUCTION
        Kelly M. Kelly (Kelly) appeals from an order entered by the District Court for Douglas
County, denying Kelly’s request for modification of physical custody of the parties’ minor child
and granting Sean M. Kelly’s (Sean) counterclaim for modification of custody and child support.
Kelly challenges the provisions of the order that granted Sean final decisionmaking authority,
modified the parenting plan, placed a limitation on Kelly’s ability to report alleged abuse of the
child, modified the child support, and awarded Sean attorney fees. For the following reasons, we
affirm in part and in part reverse and remand on the issues of limitation of reporting and child
support.




                                              -1-
                                        II. BACKGROUND
                                      1. PROCEDURAL HISTORY
        Kelly and Sean were married in 2008 and one child, a daughter, was born to the marriage
in 2014. On June 8, 2017, a decree of dissolution was entered by the district court, dissolving Kelly
and Sean’s marriage. The decree awarded joint physical and legal custody of the parties’ minor
child and ordered Sean to pay Kelly $1,000 per month in child support, an upward deviation from
the support guidelines in lieu of expense-sharing for the parties’ child.
        On December 11, 2018, Kelly filed a complaint to modify the decree seeking legal custody
of the parties’ child and a recalculation of child support to reflect Kelly’s cost of providing health
insurance for the child. Kelly alleged that a material change in circumstances had occurred to
warrant modifying legal custody including conflict regarding decisions for the child’s medical and
psychological well-being. Sean filed an answer and counterclaim, seeking modification of the legal
custody of the child and a recalculation of child support. Sean alleged that a material change in
circumstances had occurred warranting a change in legal custody including Kelly’s unjustified
claims without investigation, Kelly’s refusal to coparent, and that Kelly “destabilizes” their
daughter due to her perpetuating investigations. With regard to child support, Sean alleged that a
change had occurred because of his unemployment due to no fault on his part.
        On September 3, 2019, Kelly filed an amended complaint seeking both legal and physical
custody of the child, recalculation of child support, and modification to the parenting plan to
incorporate safety provisions for the child, to modify vacation time, and to provide for improved
communications between the parties.
        Trial was held on November 25, 2019, and continued on December 10 and 16, 2019, and
January 10, 2020. On the first day of trial Kelly subpoenaed several witnesses to appear at 9:30
a.m., including Dr. Erin Louck, the child’s pediatrician, and Kristina Johnson, a nurse practitioner
who completed a forensic interview of the child. The witnesses, including Dr. Louck, appeared
but did not testify that day. The beginning of trial was delayed on this day due to ongoing
settlement efforts of the parties. The settlement negotiations continued all morning, and at noon,
the parties agreed that the witnesses could be excused for the day. Settlement negotiations were
not successful and the trial began mid-afternoon on the first day.
        On the second day of trial, Kelly again reissued subpoenas for her witnesses, including Dr.
Louck. Counsel for Dr. Louck appeared and moved to quash her subpoena. Louck’s affidavit was
received in evidence which stated that she had a completely full patient caseload that day and could
not appear. Louck’s affidavit also stated that she is a mandatory reporter with regard to allegations
of child abuse. Louck noted that she made a report in this case but did not form any opinions or
conclusions on whether or not abuse occurred to the child. Louck’s affidavit further noted that she
always errs on the side of caution in reporting, but does not participate in the investigation. Louck’s
clinical notes from a visit with the child on September 26, 2019, were also admitted into evidence,
but the notes contain no allegations of abuse.
        Louck’s counsel argued that Louck’s appearance would be an undue burden, that Louck
has no opinion on whether any abuse or neglect occurred, and that anything she would have to
offer is documented in her medical records. Kelly’s attorney argued that Louck’s testimony was
necessary to establish that she was a mandatory reporter who made a report regarding abuse, which


                                                 -2-
testimony was necessary to rebut Sean’s assertion that Kelly was making claims that were not
warranted. Kelly’s attorney also noted that she was led to believe that Louck did not see patients
on Mondays, and that her subpoena was for a 15-minute period only. The court granted the motion
to quash Louck’s subpoena.
        Kelly also reissued a subpoena for Kristina Johnson on the second day of trial. Johnson
failed to appear. Kelly requested a continuance pursuant to Neb. Rev. Stat. § 25-1239 (Reissue
2016) due to Johnson’s absence, which the court denied. The trial court denied Kelly’s request to
continue, stating:
        I’m not continuing this matter. This case will be finished today, and I think I’ve made that
        clear. The parties indicated one day. Most of the Court’s day was wiped out by the parties’
        negotiation, which I will never stop because I think it’s better if you have some input into
        a decision as reasonable parents. But, obviously, that fell apart at the end of the day. I
        scheduled another day, and we will proceed.

The following evidence was presented at trial.
                                          2. BACKGROUND
                                       (a) Behavioral Issues
        Kelly testified that the child began seeing Dr. Jennifer Burt, a behavioral psychologist, in
2017 prior to the divorce. Kelly testified that the parties initially engaged Dr. Burt’s services when
the child was having behavioral issues at her first preschool. The behavioral issues at school
included emotional outbursts, aggression, and physical altercations with her peers and teachers, as
well as similar issues at home. Kelly testified that Sean was initially supportive of the child
receiving behavior therapy, but that the parties eventually disagreed on appropriate treatment for
the child. The child was enrolled at a second preschool, where similar incidents began occurring.
        Kelly described one incident in November 2018, when the child had an outburst that caused
her preschool to evacuate the rest of the children and most of the teachers due to the child’s
behavior. Kelly testified that the child had torn apart the school room, was running around the
room, and was unresponsive to both parents and teachers. After Kelly went to the school to respond
to the incident, she requested that Sean take the child to a doctor to determine if the child was
having a physical reaction to something or a panic attack, but Sean refused as he did not believe
the child needed medical care. Kelly testified that after the incident she called the Department of
Health and Human Services (DHHS), poison control, and the child’s school to rule out any reaction
to substances as the cause of the outburst.
        Following the behavioral issues at the second preschool, it was recommended that the
parties seek an individualized education program (IEP) for the child. Kelly testified that at the time
they initially were seeking an IEP, she lived in the Millard school district and Sean lived in the
Omaha Public School (OPS) district. Kelly testified that the parties had a disagreement on where
to seek out an IEP, but eventually chose to have the child evaluated with OPS. Following the IEP
evaluation, the parties’ decided to enroll the child at the Westside school district using Sean’s
significant others’ address, as it was a midpoint for the parties and the school district accepted the
IEP evaluation from OPS. However, the child eventually lost IEP services because neither parent



                                                 -3-
resided in the district. At the time of trial, the parties disagreed on where to enroll the child for
kindergarten.
                                       (b) Abuse Allegations
         Kelly testified that in the weeks prior to the November 2018 incident at the child’s school,
the child had disclosed that she had been playing “the tickle vagina game” with Sean’s mother and
seemed upset. After this disclosure, Kelly called Dr. Burt’s office, where she was told that if she
had concerns she should file a police report and call Project Harmony. Kelly testified that she
consulted with DHHS, who told her to take the child to the emergency room for an examination.
Kelly testified that she filed a report and took the child for an examination on November 25, 2018.
The child was given a medical examination, which “neither confirm[ed] or exclude[ed] the
possibility of sexual abuse” and noted that any abnormality appeared to relate to poor hygiene. A
social worker at the emergency department made a police report based on the allegations of sexual
abuse.
         On November 27, 2018, Kelly took the child to Project Harmony for a forensic interview.
The child met with Kristina Johnson, a nurse practitioner, and reiterated that she had played the
“tickle vagina game” with Mary, her grandmother. Project Harmony notified child protective
services (CPS) of the interview results. As noted above, an affidavit from Dr. Louck, the child’s
pediatrician, was received into evidence in which she states that she had no opinion on whether or
not abuse occurred. Sean testified that the investigation of this incident had concluded and
determined the abuse claims were unfounded.
         Sean also testified that Kelly had reported alleged abuse to DHHS several times prior to
this incident, but all reports were unconfirmed or unfounded following investigations. Kelly
testified that at the time of trial, there were no open cases or investigations of abuse by any agency.
                                   (c) Therapy Recommendations
        Mackenzie Berg, a family advocate with Project Harmony, recommended that the child
receive trauma-informed therapy. Berg testified that in order for a child to receive therapy from
Project Harmony, consent of both parents is required. Kelly provided her consent to allow the child
to receive therapy from Project Harmony, but Sean refused. Sean testified that he did not agree
with the child receiving trauma-informed therapy because of the ongoing investigation, and that
he wanted to get the opinion of other mental health professionals that the child had worked with.
On January 17, 2019, the court entered a temporary order requiring both parties to comply with
the recommendations for additional professional treatment from the child’s therapist, Dr. Jennifer
Burt. Kelly filed a motion to compel therapy on April 4, 2019. The district court entered a motion
to compel therapy on May 13, ordering a custodial evaluation of the parties and the child by Dr.
Glenda Cottam.
        Dr. Cottam, a clinical psychologist and legal mediator, evaluated both parents and the child.
Dr. Cottam summarized her assessment of both parents, opining that both were fit parents, each
with their own strengths and challenges. Dr. Cottam noted that there was some anxiety in both
Kelly and the child regarding the transition from one parent to another, so it would make the most
sense to have pick-ups and drop-offs at school or daycare where there is less tension between Kelly
and Sean.


                                                 -4-
        Dr. Cottam also opined that the child needed a good therapist who has experience with art
and play therapy, and did not recommend that the child seek trauma therapy. Dr. Cottam further
opined that trauma-based therapy when there is no evidence of trauma could do more harm to a
child rather than help, and therefore it would be more prudent to withhold a recommendation for
trauma-based therapy at the time.
                                        (d) Health Insurance
       The original decree required Sean to pay for health insurance of the child. At the time of
the divorce, Sean provided health insurance for the child through his employer. However, he
subsequently lost his job and Kelly began providing health insurance for the child in November
2018 and continuing through the time of trial.
                                  (e) Sean’s and Kelly’s Incomes
        At the time of trial, Sean was employed as a sales manager, earning a salary of $120,000
per year. Sean also receives $376.13 per month from his employer as a reimbursement for use of
his personal vehicle. Sean also owns all or part of several limited liability companies that have
rental properties. However, Sean testified that he does not earn income from the rental properties,
as any rents collected are consumed by the expenses of his companies. On his past two tax returns
at the time of trial, Sean reported total rental business losses of $77,000 in 2017 and $1,500 in
2018.
        Kelly was employed as a senior transportation marketing coordinator at an engineering
firm at the time of trial, and testified that she had just transitioned into a salaried position at the
end of August 2019. Kelly testified that since she is now salaried, she will no longer be receiving
overtime pay. Kelly earned $71,326.48 in 2018, of which $10,393.30 was overtime pay. According
to her most recent pay stub dated November 1, 2019, Kelly had earned $60,648.42 in 2019, and
following becoming a salaried employee, she was earning a gross amount of $2,564.08 every 2
weeks. Of her earnings in 2019, $2,622.36 was overtime pay.
                                     3. TRIAL COURT’S ORDER
        Following Kelly’s presentation of evidence, Sean moved for a directed verdict regarding
Kelly’s request for physical custody, arguing that Kelly failed to demonstrate a material change in
circumstances. The court granted Sean’s motion for a directed verdict regarding physical custody,
finding that Kelly failed to make a prima facie case demonstrating a material change in
circumstances. Kelly does not assign error to this ruling on appeal.
        On May 6, 2020, the trial court entered an order of modification, ordering joint physical
and legal custody of the child with Sean having final decisionmaking authority. The court also set
forth an amended parenting plan, awarding the parties equal parenting time and ordering that
transitions of parenting time should take place at school or daycare if possible. The parenting plan
also placed a limitation on reporting abuse, stating that “[Kelly] shall not in the future report to
any governmental agency, public officer, police or civil, any alleged acts of abuse by [Sean] against
the minor child . . . without first obtaining permission of the trial Court.”
        The trial court also ordered a modification of child support, reducing Sean’s child support
obligation to $254 per month, based on Sean’s employment income and excluding any rental



                                                 -5-
profits, commencing January 1, 2020, and setting forth an expense sharing plan for the child. The
order also required that Kelly pay $5,000 in attorney fees to Sean.
         Kelly now appeals.
                                 III. ASSIGNMENTS OF ERROR
        Kelly assigns that the district court abused its discretion by: (1) failing to provide her an
adequate opportunity to present her case; (2) finding that it was in the child’s best interests to
award Sean final decisionmaking authority; (3) finding a material change in circumstances
warranting modification of the parties’ parenting time; (4) imposing a limitation on reporting
alleged acts of abuse by Sean against the parties’ child without first obtaining permission of the
trial court; (5) modifying the child support order by failing to provide a retroactive credit for Kelly,
eliminating the upward deviation, ordering expense-sharing, and adopting Sean’s proposed
calculation; and (6) awarding Sean attorney fees.
                                   IV. STANDARD OF REVIEW
        Modification of a dissolution decree is a matter entrusted to the discretion of the trial court,
whose order is reviewed de novo on the record, and will be affirmed absent an abuse of discretion
by the trial court. Tilson v. Tilson, 307 Neb. 275, 948 N.W.2d 768 (2020). In a review de novo on
the record, an appellate court is required to make independent factual determinations based upon
the record, and the court reaches its own independent conclusions with respect to the matters at
issue. Id. When evidence is in conflict, the appellate court considers and may give weight to the
fact that the trial court heard and observed the witnesses and accepted one version of the facts
rather than another. Id.
                                           V. ANALYSIS
                         1. KELLY’S OPPORTUNITY TO PRESENT HER CASE
        Kelly first argues that the district court abused its discretion by failing to provide her an
adequate opportunity to present her case. Specifically, Kelly argues that the district court erred in
quashing her subpoena of Dr. Erin Louck, refusing to order a continuance to require the appearance
of Kristina Johnson, failing to give her sufficient time to present her case, and placing unreasonable
and unilateral restrictions on the presentation of evidence.
        Kelly first argues that testimony from Louck and Johnson would authenticate various
medical records which would contain information about the claims of abuse. However, all of the
medical records in question, including Louck’s clinical notes, Johnson’s progress notes and
forensic interview results, and the child’s medical records, were received into evidence without
needing authentication from either witness.
        Kelly also argues that Louck’s testimony was important to establish what information is
relevant to trigger an obligation to mandatorily report suspected abuse, that the vaginal
examination of the child she performed was required because of the child’s urinary tract infection,
why Louck made the report of suspected abuse, and that Louck was not improperly influenced in
her reporting by the claims of Kelly. Kelly asserts that this testimony was necessary to establish
that she acted appropriately in seeking medical attention for the child and making reports of
suspected abuse of the child.


                                                 -6-
         As noted above, Louck’s affidavit was received into evidence in which she states that she
is a mandatory reporter, and that she made a report regarding allegations of abuse concerning the
child. Louck’s clinical notes included the reasons for her medical examination. A copy of the
progress notes made from Johnson’s November 2018 forensic interview with the child at Project
Harmony and a videotape of the interview were both entered into evidence as well. Further, Shana
Romero, the social worker from the hospital emergency department, testified that she made a report
regarding the November 2018 abuse allegations, based upon her mandatory obligation to report an
allegation of abuse so they can be investigated by the appropriate authorities. Romero testified that
Kelly did not influence her or insist that she make the report to the police department. Finally,
Kelly herself testified to the reasons that she took the child in for the various examinations.
         Thus, the substance of the testimony that Kelly wanted to introduce through Louck and
Johnson was received through other evidence. Their additional testimony would have been
cumulative. Although relevant, evidence may be excluded if its probative value is substantially
outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or
by considerations of undue delay, waste of time, or needless presentation of cumulative evidence.
Neb. Rev. Stat. § 27-403 (Reissue 2016). Kelly has not shown that she was prejudiced by her
inability to question either Louck or Johnson at trial. Neb. Rev. Stat. § 27-103(1) (Reissue 2016)
provides in relevant part that “[e]rror may not be predicated upon a ruling which admits or excludes
evidence unless a substantial right of the party is affected.” Dick v. Koski Prof. Group, 307 Neb.
599, 950 N.W.2d 321 (2020). We cannot say a substantial right was affected by the exclusion of
these two witnesses.
         Kelly also argues that the court limited her ability to present her case, pointing to the court’s
denial of her motion for a continuance in response to Johnson’s failure to comply with the
subpoena and the court’s statements that it intended to finish the trial on the second scheduled day.
However, Kelly does not specifically assign error to the denial of her motion for continuance.
Absent plain error, errors argued but not assigned will not be considered on appeal. Osantowski v.
Osantowski, 298 Neb. 339, 904 N.W.2d 251 (2017). Further, the trial did not end on the second
day; rather, it continued over 2 additional days. Over the 4 days of trial, Kelly had ample time to
present her case, through various witnesses and exhibits. Kelly was able to present evidence
regarding her reasons for taking the child for medical examinations and pursuing the claims of
abuse.
         A trial judge has broad discretion over the conduct of a trial. State v. Grant, 293 Neb. 163,
876 N.W.2d 639 (2016). Based upon our review of the record in its entirety, we cannot say the
district court abused its discretion in managing the conduct of this trial. We reject Kelly’s first
assigned error.
                           2. SEAN’S FINAL DECISIONMAKING AUTHORITY
        In the amended parenting plan, the court maintained the joint legal custody between the
parties. The plan requires that the parties discuss fundamental issues regarding the child’s welfare,
including choices regarding education, religious practice and health. In the event of an impasse
regarding a major decision to be made on behalf of the child, Sean was given the final
decisionmaking authority.



                                                  -7-
        Kelly argues that the district court abused its discretion in finding that it is in the child’s
best interests for Sean to have final decisionmaking authority. Kelly asserts that Sean has
unreasonably withheld consent for the child to receive mental and physical health treatment and
an individualized education plan. Kelly argues that because she has been the vigilant parent with
regard to these needs, she should have been awarded sole legal custody.
        Both Kelly and Sean argued that joint legal custody is not workable in this case. Clearly,
the parties disagree on significant issues concerning their child, and they have difficulties
communicating, resulting in a strained coparenting relationship.
        The best interests of the child are the primary consideration for developing custodial plans.
Blank v. Blank, 303 Neb. 602, 930 N.W.2d 523 (2019). Joint legal custody means mutual authority
and responsibility of the parents for making mutual fundamental decisions regarding the child’s
welfare, including choices regarding education and health. Neb. Rev. Stat. § 43-2922(11) (Supp.
2019). Here, while the court did not modify the joint legal custody of the parties, it did recognize
and provide a mechanism for resolving disputes when the parties cannot agree by giving Sean final
authority upon an impasse. It is a common occurrence and a court is permitted to supply a party
with final decisionmaking authority in some areas to avoid future impasses which could negatively
affect the child while maintaining both parents’ rights to consultation and participation in
important decisions. Blank v. Blank, supra.
        Upon review of the record, it is apparent that both parties have acted out of their concern
for their child and have her best interests at heart. However, there was clearly a fundamental
difference of opinion between the parents as to whether the child had been subjected to abuse or
trauma, and what treatment would be in her best interests. Under these circumstances, awarding
one party final decisionmaking authority upon impasse was necessary due to the parents’ inability
to agree on these issues.
        In contested custody cases, where material issues of fact are in great dispute, the standard
of review and the amount of deference granted to the trial judge, who heard and observed the
witnesses testify, are often dispositive of whether the trial court’s determination is affirmed or
reversed on appeal. Schrag v. Spear, 290 Neb. 98, 858 N.W.2d 865 (2015). Given that the trial
judge was able to hear and observe the parties, we cannot say that the district court abused its
decision in maintaining joint legal custody but giving Sean final decisionmaking authority. As
noted above, the parenting plan still requires the parties to discuss fundamental issues regarding
the child’s welfare in an effort to agree upon what is in her best interests.
                         3. MODIFICATION OF PARENTING TIME SCHEDULE
        Kelly argues that the district court abused its discretion by finding a material change in
circumstances occurred warranting a modification of the parties’ parenting time schedule. Based
on the recommendation of Dr. Cottam, the district court changed the parties’ parenting time
schedule so that transfer of the child would take place at school, resulting in Sean being awarded
an extra overnight (Sundays) with the child. Kelly argues that this is an abuse of discretion because
it contradicts the original parenting plan and there was conflicting testimony about whether or not
transfers created tension and anxiety for the child.
        Visitation rights established by a marital dissolution decree may be modified upon a
showing of a material change of circumstances affecting the best interests of the children.


                                                 -8-
VanSkiver v. VanSkiver, 303 Neb. 554, 930 N.W.2d 569 (2019). A material change in
circumstances means the occurrence of something which, had it been known to the dissolution
court at the time of the initial decree, would have persuaded the court to decree differently. Id. The
party seeking to modify visitation has the burden to show a material change in circumstances
affecting the best interests of the child. Id. The best interests of the children are primary and
paramount considerations in determining and modifying visitation rights. Id.
        Although Kelly testified that the exchanges were mostly uneventful, Sean testified that the
transitions at the parents’ households cause the child anxiety, and she becomes emotional prior to
leaving transitions. According to Sean, Kelly prolongs the transitions at her house, requiring Sean
to physically take the child out of Kelly’s arms. Further, Dr. Cottam testified that altering the
parenting time schedule so that these exchanges could take place at school would minimize the
tension and anxiety for the child and was in her best interests. We cannot say that changing the
parenting schedule by altering the exchange locations was an abuse of discretion.
                           4. LIMITATION ON REPORTING ALLEGED ABUSE
         Kelly assigns that the district court abused its discretion by imposing a limitation on her
reporting alleged acts of abuse by Sean against the child without first obtaining permission of the
trial court. Specifically, Kelly argues that this limitation is contrary to the child’s best interests and
that it violates Neb. Rev. Stat. § 28-711(1) (Reissue 2016), which provides:
         When any physician, any medical institution, any nurse, any school employee, any social
         worker, the Inspector General appointed under section 43-4317, or any other person has
         reasonable cause to believe that a child has been subjected to child abuse or neglect or
         observes such child being subjected to conditions or circumstances which reasonably
         would result in child abuse or neglect, he or she shall report such incident or cause a report
         of child abuse or neglect to be made to the proper law enforcement agency or to the
         department on the toll-free number established by subsection (2) of this section.

Kelly argues that any limitation on her ability to report alleged abuse subjects her to criminal
penalties under Neb. Rev. Stat. § 28-717 (Reissue 2016) and violates public policy.
         The record shows that Kelly has a history of reporting allegations of abuse against Sean to
law enforcement or other agencies which have proven to be unfounded. While we understand the
district court’s concern about repeated reports of abuse by Kelly and the potential of subjecting
the child to further investigations and examinations, we question the court’s authority to limit the
ability of a parent to report future concerns of abuse. The language of § 28-711(1) makes it
mandatory for any person who has reasonable cause to believe a child has been subjected to child
abuse or neglect to report to a law enforcement agency. Placing a limitation on a parent’s ability
to report appears to run afoul of the statute and be contrary to the best interests of the child. Thus,
we reverse the order of the district court and remand to the district court with directions to eliminate
this provision. In reaching this conclusion, we note that the parenting plan allows either parent to
make emergency decisions affecting the health or safety of the child while the child is in his or her
physical custody. And, providing Sean with final decisionmaking authority regarding the child’s
medical needs should reduce the risk of unnecessary examinations of the child.



                                                  -9-
                                      5. CHILD SUPPORT ORDER
        Kelly assigns that the district court abused its discretion in modifying the child support
order by failing to award Kelly retroactive credit for providing health insurance for the child, by
eliminating the upward deviation and ordering expense sharing, and by adopting Sean’s proposed
child support calculation. Kelly does not assign that there had not been a material change in
circumstances warranting modification of support; rather, she challenges the modifications that
were made.
        In general, child support payments should be set according to the Nebraska Child Support
Guidelines. Hotz v. Hotz, 301 Neb. 102, 917 N.W.2d 467 (2018). Child support established under
the Nebraska Child Support Guidelines is presumed correct, unless one or both parties present
sufficient evidence to rebut that presumption. State on behalf of Mariah B. & Renee B. v. Kyle B.,
298 Neb. 759, 906 N.W.2d 17 (2018).
        In this case, the district court found that a material change in circumstances regarding the
parties’ respective income had occurred since the entry of the decree which justified a modification
of Sean’s child support obligation effective January 1, 2020. The court adopted Sean’s amended
proposed child support calculation, with a recalibration of the parties’ insurance deductions and
Kelly’s insurance deduction for the child.
                                        (a) Retroactive Credit
         Kelly argues that the district court abused its discretion in failing to award her retroactive
credit for providing health insurance for the child beginning in November 2018. At the time of the
original decree, Sean was employed at Union Pacific, however, he subsequently lost this job due
to a reduction in force and he no longer had health insurance coverage for the child. The parties
agreed that Kelly would provide health insurance coverage for the child through her employment.
In its order, the district court did not specifically address retroactive credit for Kelly’s provision of
health insurance for the child. However, the court noted that both parties asked for retroactive
support calculations. Because the court modified the parenting plan to incorporate an equal
parenting time schedule which would affect the child support calculation, the court declined to
modify the support retroactively, instead modifying the support to the date the guideline
amendments were effective, January 1, 2020. Kelly does not assign error to the date of the
modification of the child support; she only argues that she should have received retroactive credit
for providing health insurance for the child.
         Whether a child support order should be retroactive is entrusted to the discretion of the trial
court and will be affirmed absent an abuse of discretion. Johnson v. Johnson, 290 Neb. 838, 862
N.W.2d 740 (2015). The granting of retroactive child support is influenced by the equities of each
case. Riggs v. Riggs, 261 Neb. 344, 622 N.W.2d 861 (2001).
         The testimony was uncontroverted that Kelly began paying the child’s health insurance
premium on November 1, 2018, and continued through the time of trial. However, at all times
when Kelly was paying the health insurance premiums for the child, the upward deviation was in
place which more than offset Kelly’s increased expense. The equities of the case do not justify
awarding Kelly retroactive credit for the premiums paid, as she was already receiving an increased
amount of support. Therefore, we cannot say that the district court abused its discretion in declining
to award Kelly a retroactive credit for insurance premiums paid.


                                                 - 10 -
                                (b) Eliminating Upward Deviation
         At the time of the original decree, the parties agreed that Sean would pay Kelly $1,000 per
month, which was an upward deviation from the child support guidelines at the time. The parties
agreed to this deviation in lieu of using the joint custody expense sharing provision under Section
4-212 of the Nebraska Child Support Guidelines. In its order of modification, the court utilized the
joint physical custody child support worksheet and provided for expense sharing. Kelly argues that
the district court abused its discretion in eliminating the originally agreed-upon upward deviation
in its child support calculation and in ordering the parties to share expenses as defined by § 4-212
of the guidelines.
         A court may deviate from the guidelines if its application in an individual case would be
unjust or inappropriate. Hotz v. Hotz, supra. Deviations from the guidelines must also take into
consideration the best interests of the child or children. Id. Section 4-212 of the child support
guidelines provides that when support is calculated using the joint physical custody worksheet, all
reasonable and necessary direct expenditures made for the child such as clothing and
extracurricular activities shall be allocated between the parents based upon their percentage of
support obligation.
         In this case, the trial court eliminated the upward deviation because both parties were
seeking modification of child support, there was no stipulation to deviate from the guidelines, and
there was no good cause to deviate. While the trial court had the authority under the guidelines to
provide for an upward deviation without the parties’ agreement, we find no abuse of discretion by
the court in declining to do so and in ordering child support based upon the joint physical custody
worksheet. And, since the trial court included the necessary provision for expense-sharing when
support is determined using the joint physical custody worksheet, the justification for the upward
deviation was no longer present. Although the parties clearly have communication difficulties, we
find no abuse of discretion in the court’s determination that § 4-212 of the guidelines should be
implemented. The court’s order gives explicit directions regarding the provision of expense
statements with supporting documentation and the reimbursement requirements.
                      (c) Use of Sean’s Proposed Child Support Calculation
        Kelly argues that the district court abused its discretion in using Sean’s proposed child
support calculation, requiring Sean to pay Kelly $254 per month, beginning January 1, 2020.
Specifically, Kelly argues that the district court improperly calculated Sean’s income, failing to
recognize income from Sean’s rental properties and a vehicle reimbursement of $376 per month
from his employer. Kelly also argues that the district court improperly calculated her income
because she had accepted a salaried position in August 2019, eliminating her ability to earn
overtime.
        In calculating child support, the total monthly income of a parent should include earnings
“derived from all sources.” Neb. Ct. R. § 4-204 (rev. 2016). The Nebraska Supreme Court has not
set forth a rigid definition of what constitutes income, but instead has relied upon a flexible,
fact-specific inquiry that recognizes the wide variety of circumstances that may be present in child
support cases. Marshall v. Marshall, 298 Neb. 1, 902 N.W.2d 223 (2017). Thus, income for the
purposes of calculating child support is not necessarily synonymous with taxable income. Id. This



                                               - 11 -
flexible approach in determining a person’s income for purposes of child support is taken, because
child support proceedings are, despite the child support guidelines, equitable in nature. Id.
Sean presented evidence through his testimony and his 2017 and 2018 tax returns that his rental
income is consumed by the related expenses, such that he suffered losses from these businesses.
The court did not include the vehicle reimbursement from Sean’s employment as it was
reimbursement for the wear and tear on his personal vehicle for business related travel. We cannot
say the district court abused its discretion in not including any rental income or vehicle
reimbursement as income for calculating child support. However, we do find that the trial court
erred in using Kelly’s 2018 income rather than her current income, which is a more accurate
reflection of her earnings following her transition to a salaried position. The child support
guidelines indicate that in calculating a parent’s total monthly income,
        [t]he court may consider overtime wages in determining child support if the overtime is a
        regular part of the employment and the employee can actually expect to regularly earn a
        certain amount of income from working overtime. In determining whether working
        overtime is a regular part of employment, the court may consider such factors as the work
        history of the employee for the employer, the degree of control the employee has over work
        conditions, and the nature of the employer’s business or industry.

Neb. Ct. R. § 4-204.
         Kelly testified that in her new salaried position, she is unable to earn overtime pay. Kelly’s
most recent pay stub admitted at trial shows that she is earning a biweekly gross salary of
$2,564.08, which computes to $66,666 per year, or $5,555.50 per month. We conclude that the
district court erred in using Kelly’s 2018 income of $6,349.35 per month in calculating child
support and that it should have used the sum of $5,555.50. We reverse the award of child support
and remand to the district court with directions to recalculate child support using Kelly’s current
income.
                                         6. ATTORNEY FEES
        In her final assignment of error, Kelly assigns that the district court abused its discretion in
awarding Sean $5,000 in attorney fees. The court based its award “on the enlargement of the
proceedings by [Kelly].”
        In an action for modification of a dissolution decree, the award of attorney fees is left to
the discretion of the trial court and, on appeal, is reviewed de novo on the record and will be
affirmed in the absence of an abuse of discretion. Tilson v. Tilson, 307 Neb. 275, 948 N.W.2d 768
(2020); Garza v. Garza, 288 Neb. 213, 846 N.W.2d 626 (2014). Attorney fees and expenses may
be recovered only where provided for by statute or when a recognized and accepted uniform course
of procedure has been to allow recovery of attorney fees. Moore v. Moore, 302 Neb. 588, 924
N.W.2d 314 (2019). In dissolution cases, as a matter of custom, attorney fees and costs are awarded
to prevailing parties. Id. A uniform course of procedure exists in Nebraska for the award of attorney
fees in dissolution cases. Id.
        Attorney fees shall be awarded against a party who alleged a claim or defense that the court
determined was frivolous, interposed any part of the action solely for delay or harassment, or
unnecessarily expanded the proceeding by other improper conduct. Id.


                                                 - 12 -
        Kelly argued that any enlargement of the proceedings was due to the complex nature of the
issues before the parties and their differing perspectives on the appropriate care for their child.
Clearly, a significant part of these proceedings concerned Kelly’s allegations of abuse toward the
child, which the record reflects were unfounded. Further, the proceedings were lengthened as a
result of Kelly’s efforts to secure sole physical custody, which were unsuccessful. Sean was not
only successful in challenging Kelly’s complaint for modification, but he also prevailed on his
counterclaim. Therefore, the award of attorney fees was not an abuse of discretion.
                                       VI. CONCLUSION
        For the foregoing reasons, we affirm the decision of the district court with regard to
providing Sean with final decisionmaking authority, the modification of the parenting plan, and
the award of attorney fees. We reverse the provision in the order which placed a limitation on
Kelly’s reporting of alleged abuse and remand to the district court with instructions to eliminate
this provision. We reverse the modification of child support to the extent it utilized Kelly’s 2018
income, and we remand with directions to recalculate the child support obligation using Kelly’s
current income as set forth above.
                                                      AFFIRMED IN PART, AND IN PART REVERSED
                                                      AND REMANDED WITH DIRECTIONS.




                                              - 13 -